Citation Nr: 0928342	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for psoriasis.

2.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
March 1970

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was brought before the Board in December 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include associating private 
treatment records with the claims file.  The case is once 
again before the Board for appellate consideration of the 
issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was 
remanded in December 2008 in order to associate private 
treatment records with the claims file.  Specifically, the 
Board noted the Veteran stated in April 2005 that he had 
submitted private treatment records "for the past 25 years" 
to the Cochran VA Medical Center (VAMC).  

In February 2009, the AOJ contacted the Cochran VAMC to 
locate these records.  However, according to a February 2009 
Report of Contact, an employee at the Cochran VAMC refused to 
assist in locating the Veteran's records or even verifying 
their existence.  It is further noted that a formal 7131 
request would be sent to the VAMC; however, no such request 
is of record.  Finally, the Veteran submitted a statement in 
April 2009 indicating that he submitted treatment records 
from Group Health Plan of St. Louis in 2003.  He further 
indicates these records related to treatment received from 
Dr. J., who is now on staff at the Cochran VAMC.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.	All private treatment records submitted 
by the Veteran to the Cochran VAMC 
should be associated with the claims 
file.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




